Citation Nr: 0830823	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether entitlement to dependency indemnity compensation 
(DIC) should have been discontinued based on the appellant's 
marriage. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1942 to April 1944.  He died on September [redacted], 
1960.  The appellant is the veteran's son. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which terminated the appellant's DIC 
benefits. 

Procedural history

In an August 1996 RO rating decision, the appellant was found 
to be permanently incapable of self-support as of the age of 
18 [i.e., a so-called :helpless child"].  
See 38 U.S.C.A. §§ 101(4), 1542 (West 2002); 38 C.F.R. §§ 
3.57, 3.315, 3.356 (2007).  

Even if an individual qualifies as a "helpless child", such 
status can be terminated upon the individual's valid 
marriage.  See 38 C.F.R. § 3.500(n) (2007).  In February 
2006, the appellant's VA benefits were discontinued based on 
information that he was married.  He duly appealed that 
determination.  However, in an August 2008 communication to 
VA, the appellant withdrew his appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the appellant that his appeal 
be withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).

Discussion

In a letter to VA dated August 21, 2008, the appellant 
specifically stated that he wished to withdraw his appeal as 
to the termination of VA benefits which was pending before 
the Board.  He has not since indicated that he wishes the 
appeal to be reinstated.

The appellant has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.




ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


